Title: To George Washington from Hans Rudolph Saabye, 5 August 1789
From: Saabye, Hans Rudolph
To: Washington, George



Copenhagen [Denmark] the 5 August 1789

With the greatest diffidence, I appear before that august body of Men, who so deservedly attract the admiration of all the World. A Stranger to you Gentlemen, tho’ not to many industrious Members of your Common-Wealth, boldly ventures, relying on the Liberality of Your Sentiments, on which his hopes to meet with your Indulgence for this intrusion are founded, to request Your attention to the contents of this.

The Community, of which I am a member, is not so happy as yet, to have settled a Treaty of Commerce with your empire. a wish, ardently entertaind by every individual in the mercantile Line of this Kingdom, & more particular by those, who have the happiness to be in a more particular manner connected with Merchants of the United States of America. It would be arrogance in me, to point out to so discerning a Senate, how & by what means this event is to be ⟨effected⟩; I only add, that I sincerely wish it, for the sake of my country, and in particular of the Town, where I reside, which is happily situated, to carry on a commerce of mutual advantage to both Nations.
Numbers of Ships from America have call’d here, since that glorius period, which decreed the fate of America. An event, which renders the Name of Your illustrious President forever immortal, & has contributed as much to the enlightening of Europe at large, as to the happiness & splendour of your Country. May You for ever enjoy the rewards of former toils, that dear bought Liberty, which, with the protection of So wise a Government, must become an inexhaustible Source of universal bliss throughout all Your territories.
My feelings on this happy occassion would lead me to endless transgressions, and should I fear, incur Your displeasure at last; I therefore proceed to inform you Gentlemen, that I have the honor, to be in a very intimate Connection with several Gentlemen merchants in the united States, whose bussiness in this city, I have transacted, & flatter myself, to their satisfaction. I am placed in a very happy Situation in life, my house enjoying good credit & confidence; add to that circumstance my unlimited Zeal for the interest of Your Nation, & my ardent desire, to render me deserving of Your confidence, if you should be graciously pleased to conferr on me the honour, of appointing me Your Consul-General in the king of Denmarks Dominions—This, Gentlemen, is my humble wish; those individuals from america, whom I have the honour to be known by, won’t I am confident, deny me their kind recommendations, as they always have honour’d me with their favours. I have the honour to be with the most perfect Respect—Your Excellencies & Gentlemen! Most obedient & most hble Servant

Hans Rudolph Saabye

